Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 1 of 17 PageID 109



                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 LATRICE M. LEE, individually and on
 behalf of all others similarly situated,

      Plaintiff,
                                                    Case no. 3:19-cv-01267-BJD-MCR
 v.

 MIDLAND CREDIT MANAGEMENT, INC.

      Defendant.

 Plaintiff’s Response in Opposition to Defendant’s Motion To Strike Class Action
    Allegations And Cross-Motion For Leave To File Class Certification Motion

        Plaintiff LATRICE M. LEE (“Plaintiff”), by and through her undersigned attorney,

submits the following as her (A) Response in Opposition to Defendant MIDLAND CREDIT

MANAGEMENT, INC.’S Motion to Strike (Dkt. 18) and (B) Cross-Motion For Leave of

Court to File Class Certification Motion, nunc pro tunc:

      I. Introduction

        1.         On October 31, 2012, Plaintiff filed this putative Class Action Complaint

against Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”) pursuant to the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq. (Exhibit A).

Plaintiff obtained a New York & Company branded credit card (the “Subject Debt”) from

Comenity Bank for personal and household expenses. MCM is a debt collector as defined

by § 1692a(6) of the FDCPA because MCM purchases defaulted debts from original

creditors and MCM purchased the Subject Debt from Comenity Bank.

        2.         This case boils down to whether MCM violated Section 1692f(8) of the

FDCPA when it mailed collection letters to Plaintiff where the transmittal envelopes

contained the words “Time Sensitive Documents” in bold font. Section 1692f(8)

prohibits a debt collector from “[u]sing any language or symbol, other than the debt


                                                1
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 2 of 17 PageID 110



collector’s address, on any envelope when communicating with a consumer by use of

the mails or by telegram . . . .” An image of the offending envelope is depicted below.




      3.     The Seventh Circuit Court of Appeals recently held that MCM’s mailing of

a collection letter inside of an envelope marked with the phrase “TIME SENSITIVE

DOCUMENT” violated § 1692f(8). See, Preston v. Midland Credit Mgmt., __F.3d __, 2020

WL 290451, 2020 U.S. LEXIS 1775 (7th Cir. Jan. 21, 2020).

      4.     In reversing the district court’s order that granted MCM’s motion to

dismiss, the Seventh Circuit held that MCM’s conduct violated the clear prohibitions set

forth by Section 1692f(8):

             We conclude that the language of § 1692f(8) is clear, and its
             application does not lead to absurd results. To the contrary, the
             prohibition of any writing on an envelope containing a debt
             collection letter represents a rational policy choice by Congress.
             Consequently, we conclude that the district court erred in
             dismissing Mr. Preston’s claim under § 1692f(8).
                                                ***
             On its face, the prohibition is clear: use of any language or symbol
             on an envelope, except for the debt collector’s name (if it does not
             indicate that the collector is in the business of debt collection) and
             the debt collector’s address, violates subsection (8).
                                                ***




                                            2
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 3 of 17 PageID 111



             Because the statutory language neither leads to absurd results nor is
             ambiguous, resort to legislative history is neither necessary nor
             appropriate.
                                                ***
             In sum, the meaning of § 1692f(8) is clear: When a debt collector
             communicates with consumers through the mails, it may not use any
             language or symbol on the envelope except for its business name or
             address, as long as the name does not indicate that he is in the debt
             collection business. Turning to the facts here, there is no question that
             the language “TIME SENSITIVE DOCUMENT” appears on the envelope
             enclosing a communication to a consumer. It is equally apparent that
             the language at issue does not fall within the itemized exception set
             forth in subsection (8): It is not Midland’s name nor its address. The
             inclusion of this phrase thus violates § 1692f(8), and the district court
             erred in dismissing the claim set forth in Count I of Mr. Preston’s
             complaint.

 Preston, 2020 U.S. LEXIS 1775, *2, *11, *16, *18.

      5.     The envelope that was at issue in Preston is depicted below:




      6.     Plaintiff is highlighting the Seventh Circuit’s decision in Preston to help

explain why MCM has chosen to move to strike the class allegations in this case. Of

course, for obvious reasons, MCM would like to avoid an adverse class ruling in this

case. Having said, under the totality of the circumstances, MCM’s motion to strike fails

to provide this Court with a complete picture of what has transpired in this case to date.

Simply stated, Plaintiff has acted diligently in her attempts to move this case forward,




                                            3
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 4 of 17 PageID 112



consistent with FRCP 1 and FRCP 23(c)(1)(A). MCM, in return, has failed to comply with

FRCP 1 in its conduct leading up to its motion to strike and in filing its motion to strike.

   II. Summary of Arguments in Opposition to MCM’s Motion to Strike

       7.     Federal Rules of Civil Procedure 1 provides that the Rules of Civil

Procedure “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every action and

proceeding.” While Plaintiff did not comply with Local Rule 4.04(b), Plaintiff’s non-

compliance should be excused where it is clear from the record that Plaintiff acted

diligently and in line with FRCP 1.

       8.     MCM’s Motion to Strike ignores several key facts. First, MCM ignores the

fact that it obtained two extensions of time before it answered the complaint. Of course,

extensions of time are agreed to as a professional courtesy. However, after receiving

additional time to answer the complaint, MCM did not use the extra time in a manner

consistent with FRCP 1. For example, MCM’s Answer (Dkt. 11) stated that it “is without

knowledge” to admit that more than 40 forty form envelopes with the words “Time

Sensitive Documents” were sent to residents in this district. (Exhibit B). Compare, Ex.

A, ¶¶40, 68, 91 to Ex. B, Def’s Ans. to ¶¶40, 68, 91. MCM’s position that is “is without

knowledge” is without merit where it has the ability to perform a database search of

letters and envelopes sent. MCM’s evasive answers are not in keeping with FRCP 1 as

its evasive answers allowed it to avoid admitting that “the class is so numerous that

joinder of all members is impracticable.” See, FRCP 23(a)(1). Within days of MCM’s

answer, Plaintiff asked MCM revise its answer. MCM has refused to do so.

       9.     MCM’s motion to strike also overlooks the fact its two extensions gave

MCM extra time to prepare its affirmative defenses. Among other defenses, MCM asserts

that Plaintiff’s claims were subject to arbitration as well as a class action waiver. See


                                             4
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 5 of 17 PageID 113



Dkt. 11, First Affirmative Defense of “Class Waiver” and Ninth Affirmative Defense of

“Arbitration Agreement” (Exhibit B). With Plaintiff’s having less time to prepare a motion

to certify, as a result of granting MCM two extensions to answer, consistent with FRCP1,

counsel for Plaintiff asked counsel for MCM to provide copies of the purported

arbitration clause and a class action waiver. To date, in inconsistent with FRCP 1, MCM

has declined to produce these documents.

      III. Procedural Posture of this Case

                A. Events Leading up to Defendant’s Answer

          10.      The Complaint was filed on October 31, 2019, and summons was issued

on November 1, 2019. Dkts. 1, 3. Service was accomplished on November 7, 2019,

MCM’s answer was due 21 days later, on November 28, 2020. Dkt. 5. In consultation

with Plaintiff’s counsel, on December 2, 2019, MCM filed an unopposed motion to extend

the time to answer, setting December 23, 2019, as the date to answer or otherwise

respond. Dkts. 6-7. On December 20, 2019, MCM filed a second unopposed motion to

extend the time, setting January 6, 2019, to answer or otherwise respond. Dkts. 8-9.

          11.      MCM answered the Complaint on January 6, 2020, and in part, MC denied

that the claims brought by Plaintiff could be certified. Dkt. 11 (Exhibit B). For example,

MCM’s “First Affirmative Defense (“Class Waiver”) states as follows:

                To the extent that the underlying account documents agreed to by Plaintiff
                or any putative class member contained or incorporated a class action
                waiver, Plaintiff and/or such putative class members have waived their
                right to bring this action as a class action and/or to participate in a class
                action as class members.
          12.      MCM’s “Ninth Affirmative Defense (Arbitration Agreement)” contends that

a class cannot be certified because Plaintiff agreed to arbitrate his claims and because

the purported arbitration agreement contained a class action waiver.1


1
    MCM’s Ninth Affirmative Defense states in full:

                                                  5
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 6 of 17 PageID 114



      13.      To date, MCM has failed to produce the referenced arbitrations agreement

(to the extent they even exist) and MCM has failed to move to compel arbitration.

      14.      While FRCP 23(c)(1)(A) states that “[a]t an early practicable time after a

person sues or is sued as a class representative, the court must determine by order

whether to certify the action as a class action”, “the requirements of Rule 23 cannot be

satisfied with skeletal, perfunctory motions for class certification." Lakeland Reg'l Med.

Ctr., Inc. v. Astellas U.S. LLC, 2012 U.S. Dist. LEXIS 88053, *5-*6, 2012 WL 2402825,

*2 (M.D. Fla. June 26, 2012). See also, Wave Length Hair Salons of Fla., Inc. v. CBL &

Assocs. Props., 2016 U.S. Dist. LEXIS 177555, *10 (M.D. Fla. Nov. 25 2016) (same).

       B. Plaintiff’s Response to Defendant’s Answer and Affirmative Defenses

            (1) Plaintiff Acted Diligently by Asking MCM to Amend its Answer After
                MCM Improperly Claimed that it Was “Without Knowledge” Sufficient
                to Admit or Deny FRCP 23(a)(1)’s Element of Numerosity

      15.      On January 14, 2020, Plaintiff’s counsel emailed defense counsel and

raised issues with aspects of MCM’s Answer and Affirmative Defenses. Exhibit C. In

part, Plaintiff’s counsel asked MCM’s counsel to amend MCM’s answer to Paragraphs

39, 40, 67, 68, 90, 91 and 131 where the allegations related to FRCP 23(a)(1)’s

requirement that a plaintiff demonstrate that “the class is so numerous that joinder of

all members is impracticable”. Plaintiff’s January 14, 2020 email stated in relevant part:




   Defendant states that an arbitration agreement governs Plaintiff’s account and requires that
   the claims asserted in this Complaint be brought in arbitration. To that end, Plaintiff has
   violated the arbitration agreement by asserting this matter in federal court. The arbitration
   agreements, which would be subject to the putative class plaintiff seeks to represent, also
   prevents this matter from being certified as a class action.

                                               6
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 7 of 17 PageID 115




Exhibit C (January 14, 2020 email from Plaintiff’s counsel to defense counsel).

      16.    The above quoted email documents three things. First, despite receiving

two extensions, in its Answer MCM was unable to answer whether more than forty (40)

envelopes were sent to other consumers. Second, MCM’s position that it “is without

knowledge of the allegations” is highly suspect because MCM has easy access to

operating software that would allow MCM to run a simple query to determine how many

individuals were sent similar envelopes. Despite having the ability to run this simple

query, MCM’s Third Affirmative Defense argues that “Plaintiff’s claims are barred

because she cannot satisfy any or all of the requirements for maintaining a class action

under Fed. R. Civ. P 23.”

      17.    Third, mindful of the fact that FRCP 23(c)(1)(A) states that “[a]t an early

practicable time after a person sues or is sued as a class representative, the court must

determine by order whether to certify the action as a class action”, Plaintiff wrote to

MCM on January 14, 2020 in an attempt to eliminate any issues between the parties

relative to numerosity. Writing to MCM for this purpose was consistent with FRCP 1.

      18.    Fourth, MCM has not amended its answer - despite having easy access to

operating software that could easily allow MCM to run a query to determine how many

individuals were sent similar envelopes. MCM’s refusal to amend its answers to


                                           7
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 8 of 17 PageID 116



Paragraphs 39, 40, 67, 68, 90, 91 and 131 of the Complaint is contrary to the stated

purpose of FRCP 1 and FRCP 23(c)(1)(A).

       19.      In summary, consistent with FRCP 1 and FRCP 23(c)(1)(A), Plaintiff’s

January 14, 2020, email was a good faith attempt to breakthrough MCM’s

manufactured lack of knowledge with regard to Plaintiff’s numerosity based class-action

based allegations.

       20.      As argued below, MCM’s Motion to Strike should be denied, and for the

additional reasons that follow, Plaintiff should be given leave of court to file her Motion

to Certify nunc pro tunc.

             (2) Plaintiff Acted Diligently by Asking MCM Produce the Alleged
                 Arbitration Agreement and Class Action Waiver in Response to MCM’s
                 Affirmative Defenses

       21.      Consistent with FRCP 1 and FRCP 23(c)(1)(A), Plaintiff’s January 14, 2020

email also asked MCM to produce documents that supported MCM’s First Affirmative

Defense of “Class Waiver” and Ninth Affirmative Defense of “Arbitration Agreement”:




(Exhibit C).

       22.      In particular, Plaintiff’s January 14, 2020 email asked MCM to produce

documents that supported MCM’s purported defense of a class action waiver:

                While discovery has not been issued, consistent with FRCP 1, please produce the
                documents that support this AD as it relates to Plaintiff. To be clear, I’d rather get to this
                issue sooner rather than later, as I know that some accounts that MCM collects are not
                subject to arb clauses or enforceable arb. clauses. In formal discovery we can seek the
                other potential documents related to putative class members.

                                                     8
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 9 of 17 PageID 117



      23.     MCM has never produced any arbitration agreement or class action waiver.

      24.     In summary, consistent with FRCP 1 and FRCP 23(c)(1)(A), Plaintiff’s

January 14, 2020, email was a good faith attempt to cause MCM to produce the alleged

arbitration clause and supporting documentation. There is no reason for MCM to have

failed to produce the alleged arbitration clause and supporting documentation.

      25.     As argued below, MCM’s Motion to Strike should be denied and Plaintiff

should be given leave of court to file her Motion to Certify nunc pro tunc.

   IV. Argument in Opposition to Defendant’s Motion to Strike

      26.     By way of operation of Local Rule 4.04(b), Plaintiff was required to file her

motion for class certification by January 29, 2020. MCM filed its Motion to Strike on

March 12, 2020. Dkt. 18. In managing a heavy travel related work-load and in preparing

to address other cases in advance of the Corona Virus outbreak, Plaintiff has responded

as quickly as possible to correct the record and seek leave of court to file her Motion to

Certify nunc pro tunc.

            A. Standard of Review

      27.     “Within 90 days following the filing of the initial complaint in such an

action, unless the time is extended by the Court for cause shown, the named plaintiff or

plaintiffs shall move for a determination under Rule 23(c)(1) as to whether the case is to

be maintained as a class action.” L.R. 4.04(b) (emphasis supplied). Local Rule 4.04(b)

does not define the phrase “for cause shown”. FRCP 6(b)(1) refers to the phrase “for good

cause” (emphasis supplied) and provides that a party may obtain leave to perform a task

“after the time has expired if the party failed to act because of excusable neglect”:

              (1) In General. When an act may or must be done within a specified
                  time, the court may, for good cause, extend the time:
                                                ***
                 (B) on motion made after the time has expired if the party failed
                 to act because of excusable neglect.

                                            9
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 10 of 17 PageID 118




 Fed. R. Civ. P. 6(b)(1).

        28.    Although Plaintiff does not concede FRCP 6(b)(1) controls the resolution of

 the present issue before this honorable Court, FRCP6(b)(1)’s “excusable neglect”

 standards is flexible, as it includes "inadvertence, mistake, or carelessness." Pioneer Inv.

 Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 388 (1993). Whether a party

 has show “excusable neglect” involves an equitable review of the record, "taking account

 of all relevant circumstances surrounding the party's omission." Id. at 395.

        29.    There are four factors to consider in deciding whether excusable neglect

 exists: "[1] the danger of prejudice to the [nonmovant], [2] the length of the delay and

 its potential impact on judicial proceedings, the [3] reason for the delay, including

 whether it was within the reasonable control of the movant, and [4] whether the movant

 acted in good faith." Pioneer, 507 U.S. at 395.

        B. Defendant’s Motion to Strike Should be Denied Because Plaintiff Has
           Demonstrated Excusable Neglect in the Face of Defendant’s Conduct

        30.    As described below, Plaintiff can satisfy each of these factors.

               (1) MCM Has Suffered No Prejudice

        31.    MCM’s Motion to Strike does not point to any prejudice that it may suffer.

               (2) The Length of the Delay and Its Potential Impact on Proceedings

        32.    While Plaintiff was required to move to certify by January 29, 2020, this

 time-frame did not take into consideration the fact that MCM’s answer was originally

 due on November 28, 2020. Dkt. 5. Further, MCM sought two extensions and finally

 answered on January 6, 2020. Dkts. 6-7, 8-9, 11. MCM’s extensions should be taken

 into consideration. After MCM finally, answered, on January 14, 2020, Plaintiff wrote

 to MCM and asked MCM to provide documentation to support its class waiver and

 arbitration claims MCM refused to comply and did not provide any reasoning to support


                                             10
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 11 of 17 PageID 119



 its flat-out refusal to provide supporting documentation. See MCM’s March 5, 2020

 email (“We believe MCM’s Answer and Affirmative Defenses is sufficient.”) (Exhibit D).

        33.    FRCP 23(c)(1)(A) provides that “[a]t an early practicable time after a person

 sues or is sued as a class representative, the court must determine by order whether to

 certify the action as a class action.” As explained above, however, after MCM asserted

 arbitration and class waiver as affirmative defenses, Plaintiff considered the practical

 impact of these defenses, and in good faith, asked MCM to produce the identified

 documents. Inexplicably, MCM declined to do so.

        34.    Thus, while certification should be filed “at an early practicable time”, at

 the same time, the filing of a “motion for class certification is premised on sound

 practical considerations.” Jones v. Hartford Ins. Co. of Midwest, 243 F.R.D. 694, 695

 (N.D. Fla. 2006). While an obvious delay in filing “impedes the court's consideration of

 the issue and may prejudice the rights of class members” (Id.), plowing forward in the

 face of an asserted arbitration defense may result in a colossal waste of judicial

 resources. Given MCM’s specious claim that it was unable to admit or deny numerosity,

 and its failure to provide Plaintiff with arbitration based documents, it was not

 unreasonable for Plaintiff to delay filing a motion to certify. See, e.g., Lakeland Reg'l Med.

 Ctr., Inc. v. Astellas U.S. LLC, 2012 U.S. Dist. LEXIS 88053, *5-*6, 2012 WL 2402825,

 *2 (M.D. Fla. June 26, 2012) ("Although it would have been a far better choice for

 Lakeland Regional to seek an extension of time prior to the expiration of the deadline,

 the Court agrees with Lakeland Regional that, due to the complex nature of this case, a

 worthwhile motion for class certification could not have been filed within that initial

 ninety day period after Lakeland Regional filed its complaint.”). See also, Lopera v.

 Midland Credit Mgmt., 2016 U.S. Dist. LEXIS 159329, *5 (M.D. Fla. Nov. 17, 2016)

 (“Lopera may not have been able to file a worthwhile motion for class certification by the


                                              11
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 12 of 17 PageID 120



 initial class certification deadline because all discovery, except for the limited amount

 allowed by the Court, had been stayed pending mediation. Thus, good cause exists to

 extend the deadline for class certification.”(citation omitted)2).

        35.     Given the time-line of events, after providing MCM with two extensions,

 Plaintiff acted diligently by asking MCM to amend its Answer and provide substantive

 proof of the purported arbitration agreement and class action waiver. Simply stated,

 Plaintiff did not fritter and waste the weeks in an offhand way.

                (3) Plaintiff’s Delay Relates to Circumstances Outside of Her Control

        36.     MCM, as the purchaser of the debt at issue, is in the best position to

 produce the arbitration agreement allegedly at issue. Further, given the fact that MCM

 is one-step removed from the original creditor, MCM is required to produce

 documentation demonstrating that it purchased the debt at issue and that the

 underlying debt purchase agreement granted MCM the right to enforce arbitration. See,

 e.g., Lance v. Midland Credit Mgmt., 2019 U.S. Dist. LEXIS 82976, *9 (E.D. Penn. May

 16, 2019)(“We denied Midland's motion and extended filing deadlines for motions for

 summary judgment or class certification to allow, among other things, the parties'

 further inquiry into whether Synchrony Bank sold its right to arbitrate to Midland.”).

        37.      In raising the defense of arbitration and class action waiver, MCM has

 the burden of proof. If the underlying credit card agreement contains an arbitration

 clause that applies to the type of claims raised by Plaintiff, and MCM purchased the

 right to enforce arbitration, it would behoove MCM to provide proof of this defense before




 2
   Lopera ultimately declined to grant the extension sought by the plaintiff, where the plaintiff
 admitted that he could not “provide a reason for the delay beyond [Lopera’s] control[.]” Id. Lopera
 is consistent with other cases denying extensions where the plaintiffs did not provide any reason
 for why they delayed filing motions to certify. See, e.g., Jones, 243 F.R.D. at 696; Seyboth v. Gen.
 Motors Corp., 2008 U.S. Dist. LEXIS 37736, 2008 WL 1994912, at *1 (M.D. Fla. May 8, 2008).

                                                 12
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 13 of 17 PageID 121



 Plaintiff would spend the time filing the motion to certify and adding this to the Court’s

 busy docket.

        38.     While Plaintiff could have thrown caution to the wind and drafted a motion

 to certify, what would the point of filing a motion to certify if MCM simply responded by

 finally providing the previously withheld arbitration and class-waiver documents?

 Again, Plaintiff did not fritter and waste the weeks in an offhand way.

                (4) The Reasons for Plaintiff’s Delay Constitute Good Faith

        39.     As demonstrated above, Plaintiff’s failure to comply with Local Rule 4.04

 constitutes excusable because Plaintiff’s delay in filing for certification resulted from his

 good faith attempts to comply with FRCP 1 and 23(c)(1)(A) - where Plaintiff’s counsel

 promptly asked MCM to amend its answer and produce the alleged arbitration

 agreement.

        40.     For the above reasons and the additional equitable considerations that

 follow, Plaintiff’s failure to timely move for certification demonstrates the existence of

 “good cause”, “excusable neglect” and otherwise comports with FRCP 1 and FRCP

 23(c)(1)(A).

        C. Additional Equitable Considerations Support The Denial of Defendant’s
           Motion to Strike

                (1) MCM’s Motion Failed to Provide a Fair Summary of the Record

        41.     Service was accomplished on November 7, 2019. Dkts. 3, 5. MCM’s answer

 was due 21 days later, on November 28, 2020. MCM asked for, and obtained two

 motions to extend the time to answer and finally answered the Complaint on January

 6, 2019. Dkts. 6-9, 11.3



 3
  Plaintiff’s counsel immediately reviewed MCM’s answer and on January 14, 2020, wrote to MCM
 pursuant to FRCP 1 to ask MCM to produce documents related to its Affirmative Defenses of
 “Class Waiver” and “Arbitration Agreement”. Exhibit C. Plaintiff also asked MCM to amend its

                                              13
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 14 of 17 PageID 122



           42.     MCM’s Motion to Strike was filed in a vacuum and fails to recognize the

 time-line that resulted in MCM obtaining the benefit of two extensions and how MCM

 in return ignored Plaintiff’s reasonable request that MCM to produce documents related

 to its Affirmative Defenses of “Class Waiver” and “Arbitration Agreement”.

                   (2) The Parties Have Agreed to Move to Extend the Mediation
                       Deadline to Address the Possibility of Class Certification Issues

           43.     On January 10, 2020, the Court entered a Case Management and

 Scheduling Order with a mediation deadline of April 6, 2020. Dkt. 13. The Parties

 selected, and the Court has appointed, Rodney A. Max, Esq. as the mediator in this

 case. Dkt. 16-17. The parties recognized in early March that Mr. Max’s schedule did not

 afford the Parties with any open mediation dates that worked with both Parties. Dkt.

 19, ¶3. Thereafter, the Parties originally agreed to ask this Court to extend the mediation

 deadline to allow them to obtain additional “open” dates from Mr. Max. Dkt. Id.

           44.     With the outbreak of COVID-19, the Parties and their counsel4 are

 attempting to minimize travel and large gatherings and other meetings to the extent

 possible. Dkt. 19, ¶4. Accordingly, the Parties asked this Honorable Court to allow them

 until July 31, 2020, to conduct the mediation conference in this case. Id.

           45.     In moving to extend the mediation deadline, the Parties informed this

 Court that they “currently have disputes regarding (1) whether Plaintiff’s claims are

 subject to an arbitration clause and must therefore be submitted to arbitration, and (2)

 whether Plaintiff’s claims may be maintained as a class action in any event.” Id. ¶5.

 The Parties jointly stated that they “believe that a mediation conference may be more

 fruitful after briefing of these issues.” Id. The Parties also represented that “[a]n



 answers where MCM claimed that it lacked sufficient knowledge to admit that numerosity
 existed. Id.

 4
     Plaintiff’s counsel is located in Illinois, and Defendant’s representatives are located in California.

                                                      14
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 15 of 17 PageID 123



 extension of the mediation deadline to July 31, 2020 will not interfere with any other

 deadlines in this case. The deadline related to dispositive motions is not until January

 8, 2021, and trial is set on the Court’s June 7, 2021 trial term.” Dkt. 19, ¶6.

        46.      On March 18, 2020, this Honorable Court granted the parties’ motion.

 Dkt. 20 (granting Dkt. 19).

        47.      Accordingly, by virtue of the fact that MCM has represented that the

 parties will need to brief whether MCM is entitled to arbitrate this claims brought by

 Plaintiff (Dkt. 19, ¶5), no harm or prejudice will result from denying MCM’s motion to

 strike and granting Plaintiff leave to file her motion to certify nunc pro tunc.

    V. Plaintiff’s Cross Motion For Leave to File Certification Motion nunc pro tunc

        48.      Plaintiff simultaneously seeks leave of court to file her motion to certify

 nunc pro tunc

        49.      Generally speaking, “two wrongs do not make a right”. Here, there are

 there case MCM’s first “wrong” is failure to produce the purported arbitration agreement

 and class action waiver after it asserted these two defenses in its answer after MCM was

 provided with two agreed extensions. MCM’s second “wrong” is refusing to produce these

 purported documents after Plaintiff’s counsel asked for the documents and invoked

 FRCP 1 and 23(c)(1)(A). Plaintiff’s “wrong” is two-fold. First, Plaintiff’s counsel incorrectly

 assumed that MCM would produce the documents – why would it not produce them if

 the production would cause Plaintiff to arbitrate her case on an individual basis?

        50.      If the production of the arbitration agreement and class waiver would

 assist MCM in gutting the proposed class action, why would MCM flat-out ignore

 Plaintiff’s informal request for the production of the purported documents by invoking

 FRCP 1 and 23(c)(1)(A)? Plaintiff hopes that MCM does not put form over substance by

 suggesting that it would have produced the arbitration agreement and class waiver if


                                               15
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 16 of 17 PageID 124



 Plaintiff has moved for leave of court to conduct limited discovery through a document

 request for these specific documents. That would be form over substance, where the it

 would only benefit MCM and cut down on its legal fees if it produced the documents in

 question. Maybe the documents are not the “silver dagger” that MCM would like them

 to be and MCM hoped to avoid a certification battle by operation of L.R. 4.04(b)?

           51.    To recap, Plaintiff’s counsel erred by believing that MCM would produce

 the underlying arbitration agreement where counsel’s request was submitted after MCM

 asserted that it would arbitrate Plaintiff’s claims. Counsel’s related “wrong” is failing to

 seek an extension before the date to file for certification expired. Plaintiff’s counsel now

 recognizes that he should have filed a formal motion to extend before the deadline when

 it was apparent that MCM was not willing to “put up or shut up” by producing the

 purported arbitration agreement or class action waiver.

           52.    Plaintiff has acted diligently and properly under the circumstances.5

           53.    For these reasons, Plaintiff’s request to extend the class certification filing

 deadline satisfies the excusable neglect standard. See, e.g., Wave Length Hair Salons of

 Fla., Inc., 2016 U.S. Dist. LEXIS 177555, *11-*12 (granting motion to extend time nunc

 pro tunc where motion to extend was filed one year before the discovery deadline6).

           54.    In light of the impact that COVID-19 is having on Plaintiff’s counsel’s office

 (the undersigned may be required to work remotely on a moment’s notice), Plaintiff asks

 that she be allowed to file her class certification motion within two weeks of any order

 court granting denying MCM’s motion and granting her leave to do so.




 5
  In contrast, see Wright v. Dyck-O’Neal, Inc., 2016 U.S. Dist. LEXIS 92965, *11, *16-*17, *20-
 *21 (M.D. Fla. June 27, 2016) (4 month delay to compel discovery where the discovery was issued
 6 months after the complaint was filed was held to be unacceptable).

 6
     The present discovery deadline is December 11, 2020, Dkt. 13.

                                                 16
Case 3:19-cv-01267-BJD-MCR Document 21 Filed 03/18/20 Page 17 of 17 PageID 125



    VI. Conclusion

        55.    MCM’s Motion to Strike should be denied because it relies on a literal

 reading of Local Rule 4.04(b) and it in doing so, MCM ignores the fact that Plaintiff

 attempted to comply with L.R. 4.04(b) and FRCP 23(c)(1)(A) by: (a) asking MCM to

 amend its Answers where it denied lack of knowledge as to FRCP 23(a)(1)’s element of

 numerosity and (b) by asking MCM to produce documents to support MCM’s Affirmative

 Defenses of “Class Waiver” and “Arbitration Agreement”.

        WHEREFORE, Plaintiff respectfully submits that Defendant’s Motion to Strike

 should be denied and that Plaintiff should be allowed to file her motion to certify within

 two weeks of any order court denying MCM’s motion and granting her leave her motion

 to certify.




               Respectfully submitted, on behalf of

               Plaintiff LATRICE M. LEE individually
               and on behalf of all others similarly situated,

               /s/ Alexander J. Taylor
               Alexander J. Taylor, Esq.
               Florida Bar No. 1013947
               Sulaiman Law Group, Ltd.
               2500 South Highland Avenue
               Suite 200 Lombard, IL 60148
               Telephone: (630) 575-8181
               ataylor@sulaimanlaw.com




                                             17
